Mr. Joe Kelly Hardin Prosecuting Attorney P. O. Drawer 507 Benton, Arkansas 72015
Dear Mr. Roberts:
This is in response to your letter wherein you requested an opinion concerning the validity of a county ordinance which provides funding for a solid waste disposal system in Hot Spring County, Arkansas.  After reviewing the ordinance along with Ark. Stat. Ann. 13-564 through 13-567 it would appear to be a valid legal appropriation ordinance adopted for purposes of participating in the County Solid Waste Management System Aid Program.
The foregoing opinion, which I hereby approve, was prepared by Special Assistant Attorney General George A. Harper.